Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2011/0223383 A1) in view of Mieda et al. (US 2018/0291242 A1) and in view of the evidence of Kumakura et al. (US 5,066,691).
Regarding Claims 1-5 and 9, Goto discloses a resin composition comprising an epoxy resin and a silica component (i.e. inorganic filler) (para 0026), wherein the silica component has a specific surface area equal to or larger than 3 m2/g (para 0102), which overlaps the specific surface area claimed. Goto further discloses the silica is 10 to 400 parts by weight with regard to 100 parts by weight of the epoxy resin and curing agent (para 0113). Goto discloses the resin composition may further comprise additives such as thermoplastic elastomers (para 0130). Goto does not disclose the thermoplastic elastomer being an elastomer as claimed.
Mieda discloses an adhesive composition for printed circuit boards, comprising an epoxy compound (Abstract, para 0103). Mieda discloses adding 30% by mass or less of a stabilizer, such as R-45EPT, to impart flexibility to a cured body (paras 0086-0087). R-45EPT is disclosed in the present specification as a suitable non-particulate elastomer, as an epoxy having a polybutadiene skeleton (i.e. polybutadiene having an epoxy group) (para 0044 of the present specification). According to the evidence of Kumakura, R-45EPT has a number average molecular weight of 3200 (Col 3, lines 10-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Goto to incorporate the teachings of Mieda to produce the resin composition of Goto comprising 30% by mass or less of R-45EPT as a non-particulate elastomer. Doing so would impart flexibility to the cured body.
Regarding Claim 10, Goto in view of Mieda discloses all the limitations of the present invention according to Claim 1 above. Goto further discloses the resin composition comprises a curing agent (para 0026).
Regarding Claim 11, Goto in view of Mieda discloses all the limitations of the present invention according to Claim 10 above. Goto further discloses the curing agent may be an active ester compound (para 0050).
Regarding Claim 12, Goto in view of Mieda discloses all the limitations of the present invention according to Claim 10 above. Goto further discloses the curing agent is within a range from 1 to 200 parts by weight with regards to 100 parts by weight of the epoxy resin (para 0084). Given the broad amount of curing agent disclosed by Goto, it is clear that the amount of curing agent based on 100% by mass of non-volatile components in Goto in view of Mieda would overlap that presently claimed.
Regarding Claims 13-14, Goto in view of Mieda discloses all the limitations of the present invention according to Claims 1 and 10 above. Goto further discloses a cured body (i.e. cured product) comprising the resin composition (Abstract).
Regarding Claims 15-16, Goto in view of Mieda discloses all the limitations of the present invention according to Claims 1 and 10 above. Goto further discloses a laminated body comprising the resin composition (Abstract).
Claims 1-5, 9-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Okuyama (JP 2018/058959 A).
Regarding Claims 1-5, 9, and 23-24, Goto discloses a resin composition comprising an epoxy resin and a silica component (i.e. inorganic filler) (para 0026), wherein the silica component has a specific surface area equal to or larger than 3 m2/g (para 0102), which overlaps the specific surface area claimed. Goto further discloses the silica is 10 to 400 parts by weight with regard to 100 parts by weight of the epoxy resin and curing agent (para 0113). Goto discloses the resin composition may further comprise additives such as thermoplastic elastomers (para 0130). Goto does not disclose the thermoplastic elastomer being an elastomer as claimed.
Okuyama discloses a resin composition for prepreg (para 0093) that is used for circuit boards (0097), comprising epoxy resin and polybutadiene with phenolic hydroxy structure (para 0012, 0021-0022) wherein the polybutadiene with phenolic hydroxy structure has a number average molecular weight of 1,000-100,000 or more preferably 10,000-15,000 (para 0023) and comprises 10-65% of the resin composition (para 0033). Okuyama discloses use of this polybutadiene with phenolic hydroxy structure improves compatibility (para 0019) as well as adhesion and flexibility (para 0024).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Goto to incorporate the teachings of Okuyama and produce the resin composition of Goto comprising 10-65% of the polybutadiene with phenolic hydroxy structure of Okuyama as a non-particulate elastomer. Doing so would improve compatibility as well as adhesion and flexibility.
Regarding Claim 10, Goto in view of Okuyama discloses all the limitations of the present invention according to Claim 1 above. Goto further discloses the resin composition comprises a curing agent (para 0026).
Regarding Claim 11, Goto in view of Okuyama discloses all the limitations of the present invention according to Claim 10 above. Goto further discloses the curing agent may be an active ester compound (para 0050).
Regarding Claim 12, Goto in view of Okuyama discloses all the limitations of the present invention according to Claim 10 above. Goto further discloses the curing agent is within a range from 1 to 200 parts by weight with regards to 100 parts by weight of the epoxy resin (para 0084). Given the broad amount of curing agent disclosed by Goto, it is clear that the amount of curing agent based on 100% by mass of non-volatile components in Goto in view of Okuyama would overlap that presently claimed.
Regarding Claims 13-14, Goto in view of Okuyama discloses all the limitations of the present invention according to Claims 1 and 10 above. Goto further discloses a cured body (i.e. cured product) comprising the resin composition (Abstract).
Regarding Claims 15-16, Goto in view of Okuyama discloses all the limitations of the present invention according to Claims 1 and 10 above. Goto further discloses a laminated body comprising the resin composition (Abstract).
Claims 1-5 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) in view of Goto.
Regarding Claims 1-5, Nakamura discloses a resin composition comprising an epoxy resin and an inorganic filler (Abstract). Nakamura further discloses the resin composition comprises 0.05 to 10% by mass rubber particles (i.e. particulate elastomer) having an average particle diameter of 0.005 to 1 micron, preferably 0.2 to 0.6 microns (paras 0100-0103). Nakamura further discloses the inorganic filler comprises 20-85% by mass of the composition (para 0057) and is preferably silica (para 0055), but does not disclose or limit the specific surface area of the inorganic filler.
Goto discloses a resin composition comprising an epoxy resin and a silica component (para 0026), wherein the silica component has a specific surface area equal to or larger than 3 m2/g in order to maintain mechanical properties of the cured body and to maintain adherence between the cured body and a metal layer (para 0102).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura to incorporate the teachings of Goto and produce the resin composition of Nakamura using silica having a specific surface area equal to or larger than 3 m2/g. Doing so would maintain mechanical properties of the cured body and maintain adherence between the cured body and a metal layer.
Regarding Claim 6, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 1 above. Nakamura further discloses the rubber particles (i.e. particulate elastomer) being selected from a cross-linked acrylonitrile-butadiene rubber particle, a cross-linked styrene-butadiene rubber particle, and an acrylic rubber particle (para 0101).
Regarding Claims 10 and 11, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 1 above. Nakamura further discloses the resin composition further comprises a curing agent such as an active ester-based curing agent (para 0086). 
Regarding Claim 12, Nakamura in view of Goto discloses all the limitations of the present invention according to Claim 10 above. Nakamura further discloses that the curing agent improves the insulating properties and mechanical characteristics of the composition (para 0086). Therefore, it would been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to include curing agent in Nakamura in view of Goto, in amounts, including that presently claimed, in order to produce a resin composition with the desired insulating properties and mechanical characteristics.
Regarding Claims 13 and 14, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a cured product of the resin composition (para 0034).
Regarding Claims 15 and 16, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a sheet-shaped laminated material comprising the resin composition (para 0108).
Regarding Claims 17 and 18, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a resin composition layer (i.e. resin sheet) formed on a support (para 0109).
Regarding Claims 19 and 20, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 1 and 10 above. Nakamura further discloses a printed wiring board comprising an insulating layer comprising a cured product of the resin composition (para 0108, 0126).
Regarding Claims 21 and 22, Nakamura in view of Goto discloses all the limitations of the present invention according to Claims 19 and 20 above. Nakamura further discloses a semiconductor device comprising the printed wiring board (para 0127).
Response to Arguments
In light of applicant’s amendments, the Claim Objections and the 35 USC 112(b) rejection or record are withdrawn.
In light of Applicant’s amendments, the 35 USC 103 rejections of record over Matsuura and Matsuura in view of Kawasaki are withdrawn. New grounds of rejection are set forth above.
Regarding the 35 USC 103 rejection of record over Goto in view of Mieda, Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to combine Goto and Mieda because they are drawn to different fields (Remarks, pg 10).
However, Goto is drawn to a resin composition for a metal-clad laminate (abstract), wherein the resin composition comprises epoxy resin (para 0026). Goto discloses the resin composition may further contain thermoplastic elastomer (para 0130). Mieda is drawn to a resin composition for adhering a metal foil to a substrate (i.e. a metal-clad laminate) (para 0103), wherein the resin composition comprises epoxy (para 0037). Mieda discloses flexibilizer such as R-45EPT (which is a thermoplastic elastomer) may be used in the resin composition to impart the cured body with flexibility (para 0086-0087). Therefore, it would have been obvious to modify Goto to incorporate the teachings of Mieda and use R-45EPT in the resin composition of Goto.
Applicant argues that the effects of the present invention, i.e. that a warp of a cured product thereof can be suppressed, and superior insulation reliability, adhesion property, and formability of a via hole having a small diameter can be accomplished, cannot be easily predicted from Goto and Mieda (Remarks, pg 11).
However, none of these properties are claimed. Further, since Goto in view of Mieda discloses the product as presently claimed, it would inherently exhibit these qualities.
Applicant argues that Goto in view of Mieda does not disclose the inorganic filler being 40% by weight or more as claimed.
However, Goto further discloses the silica is 10 to 400 parts by weight with regard to 100 parts by weight of the epoxy resin and curing agent (para 0113), which would overlap the claimed 40% or more by weight.
Applicant points to Table 1, Examples 1 and 3-6 and Examples 2 and 7 to argue the use of rubber particles or polybutadiene having a phenolic hydroxy group is superior to using polybutadiene having an epoxy group, with respect to peel strength (Remarks, page 11). Applicant argues that this demonstrates unexpectedly superior results for the features of New Claims 23 and 24, which are not met by the rejections of record.
New Claims 23 and 24 are rejected over Goto in view of Okuyama above. Further, the data is not commensurate in scope with the scope of the present claims. Specifically, there is data for specific types of liquid and solid epoxy in specific amounts, a specific inorganic filler with a specific surface area in a specific amount, and polybutadiene with phenolic hydroxy group with specific number average molecular weight in a specific amount whereas the present claims recite any epoxy in any amount, any inorganic filler having specific surface area of 10 m2/g or more in a range of 40% by mass or more, and polybutadiene with phenolic hydroxy group having number average molecular weight of 4500 or more in a range of 35% mass or less. 
Further, while applicant argues that Examples 2 and 7, which are now comparative examples, establish unexpectedly superior results in peel strength, it is noted that Examples 2 and 7, which comprise non-particulate elastomer outside the scope of the present claims, exhibit the same peel strength judgement denoted by “open circle” in Table 1 as the inventive examples. As set forth in MPEP 716.02(b) I, the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787